PER CURIAM:
*923Following a jury trial in the Circuit Court of Boone County, Appellant Sean Price was convicted of two counts of statutory sodomy in the first degree. After Price's convictions were affirmed on direct appeal, see State v. Price , 433 S.W.3d 472 (Mo. App. W.D. 2014), he filed a motion for post-conviction relief pursuant to Supreme Court Rule 29.15. The circuit court denied relief following an evidentiary hearing, and Price appealed. On appeal, we held that the amended post-conviction relief motion filed by Price's appointed counsel was untimely, and that the circuit court was accordingly required to conduct an inquiry to determine whether Price had been abandoned by his appointed counsel. Price v. State , 500 S.W.3d 324, 326-27 (Mo. App. W.D. 2016). On remand, the circuit court found that appointed counsel had abandoned Price, and that it was therefore appropriate to consider the allegations in Price's amended motion on the merits, as if the motion had been timely filed. The circuit court then reentered its judgment denying Price post-conviction relief. Price once again appeals. He argues that his trial counsel was ineffective when counsel failed to clarify during closing argument that the jury could consider certain discrepancies in the child-victim's account of Price's sexual acts in assessing the credibility of her testimony. We affirm. Because a published opinion would have no precedential value, we have provided the parties an unpublished memorandum setting forth the reasons for this order. Rule 84.16(b)